DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, in line 3, “a patient” is vague since the term is used in line 1.  It is unclear if these are the same patient or not.  It is suggested to use “the” patient if it is the same patient. In line 14, “determining an intrinsic heart rate” is inferentially including the heart rate and it is unclear where the heart rate is received from and if it is the same as the cardiac cycle.  It is suggested to state “from the detected cardiac cycle”.  
In claim 6, in lines 18-20, the phrase “the detected recurrent...of the patient” is vague.  It cannot be determined if this is a natural occurrence of a function of the patient or if this is a structural limitation.  It is suggested to use something similar to “detecting a recurrent aspect of the rhythmic musculoskeletal activity of the patient where there is a consistent timing relationship with a maximal musculoskeletal blood pumping during the rhythmic musculoskeletal activity of the patient” in line 13.
Similarly, claim 17 has this problem.
In claim 11, line 3, it is unclear what “step to step” relates to.  Similarly, claim 22 has this problem.
In claim 12, line 5, “during a musculoskeletal pump cycle” is vague and unclear if this is the same as the recurrent MSK activity and seems to conflict with claim 6.  Claim 6 sets forth that recurrent MSK activity is used for delivering the pacing and therefore it is unclear why a MSK pump cycle is used.  In line 6, “measuring a physiological response” is vague and omits an element to measure the response.  If it is from a sensor of claim 6, then the claim should set forth what sensed element this refers to.  In the last line, the limitation conflicts with claim 6 as claim 6 sets forth the timing is for synchronizing maximal MSK blood pumping with a diastolic period while claim 12 just states it is for a broad “optimal physiological response”.  It is unclear if these are the same.
Similarly, claim 23 has this problem.
In claim 15, “determining whether the intrinsic heart rate” is vague and unclear what element/sensor is being used to sense the heart rate.  It is unclear if this is from the cardiovascular sensor of claim 6 or a different undefined element.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 1-11 of U.S. Patent Nos 10512780 and 9872991. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and meet the limitations of this application’s broader claims.  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified or substituted the pacemaker with a leadless pacemaker, as is well known in the art, to provide the predictable results of using a pacing system and method that does not snake the lead through the patient’s heart and/or have lead related problems, malfunctions, or failures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koh et al (2013/0103108).  Koh teaches that the accelerometers (e.g. para. 40, etc.) are used to sense musculoskeletal activity to detect recurrent events and to determine an activity rate from the events (e.g. paras. 5, 43, 47, etc.), where a target heart rate and timing based on the rhythmic rate and within the phase is determined (e.g. paras. 5, 6, 40, 49-52, 57-59, etc.) and pacing is applied at the target heart rate and timing within the target phase/range of musculoskeletal activity (e.g. paras. 49-52, 57-59, figure 6, synch pacing pulse with up motion, etc.).  Koh also discloses that the intrinsic heart rate is sensed (e.g. paras. 45, 48, 49, 58, etc.) and that an activity heart rate range is used to know when to apply the therapy or not (e.g. paras. 35, 48, 52, 56, 57-59, etc.).
Koh specifically states that his system and method is for counter-pulsation, increased stroke volume, and favorable cardiac pumping to have the patients rhythmic activity (i.e. maximal musculoskeletal pumping) substantially at diastole (e.g. paras. 2, 3, 52, etc.) and that the pacing pulse is delivered at the appropriate time/delay to achieve the increased stroke volume.
This pacing time/delay can be on the up phase (e.g. figure 5H, etc.), downward acceleration (e.g. claim 2, etc.), in between the phases (e.g. figures 5D and F, etc.) or a “fill in” delay (e.g. figure 5H, etc.) relative to the rhythmic activity.  This pacing time/delay is calculated based on physiological data, such as the sensed rhythmic data and the sensed heart rate.  In addition, physiological data such as pressure or impedance data (e.g. paras. 53, 54, etc.) is specifically used to optimize the stroke volume by adjusting the pacing pulse time/delay to shift the pacing pulse relative to the rhythmic activity.  
Koh does not disclose the use of a leadless pacemaker system and method.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified or substituted the leaded pacemaker system of Koh, with a leadless pacemaker system, as is well known and common knowledge in the art, since it would provide the predictable results of not snaking the leads through the patient’s heart and/or not having lead related problems, malfunctions, or failures that will cause the implantable device to be explanted or deliver incorrect therapy to the patient.
In the alternative, claims 14-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Koh.  As discussed above, Koh discloses the claimed invention and determining an ideal heart rate range based on musculoskeletal activity and/or a physiological state (e.g. paras. 35, 48, 57-59, etc.) as the target heart rate range is a set number (a range) or changed based on the musculoskeletal activity, which therefore results in a range of values. 
In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by Koh, with using an ideal target heart rate range based on the musculoskeletal activity to apply the pacing when the intrinsic rate is less than the heart rate range, as is well known and common knowledge in the art, to provide the predictable results of allowing the target heart rate to be set over a range to find the rate that provides the maximum physiological benefit to the patient and prevents unwanted rapid switching between states, and providing appropriate rate adaptive pacing to fit a particular patient's physiological state to better adjust the pacing rate to the sensed signals.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	7/19/21